The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: Order denying defendant’s motion for a change of venue from the county of Rockland to the county of New York reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. This is a divorce action, the venue of which was laid in Rockland county. The plaintiff, at the time of the commencement of the action, was a resident of New York county and the defendant a resident of Queens county. Defendant moved to change the venue to New York county. Since the action should have been brought in the county of the residence of either of the parties to the action (Civ. Prae. Act, § 182), it was the right of the defendant to move for a change of venue to either the county of her residence or that of the plaintiff. Lazansky, P. J., Hagarty, Davis and Johnston, JJ., concur.